TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-05-00184-CR




                                    Gary Franklin, Appellant


                                                  v.


                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
           NO. 933724, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due October 28, 2005. Appellant’s appointed attorney, Mr.

Michael E. Stork, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated and the district court is ordered to conduct a hearing to determine

whether counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. If present counsel is not prepared to prosecute this

appeal in a timely fashion, the court shall appoint substitute counsel who will effectively represent

appellant on appeal. A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as

a supplemental record no later than February 3, 2006. Rule 38.8(b)(3).




                                                __________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: January 5, 2006

Do Not Publish




                                                   2